Title: From Benjamin Franklin to the Royal Academy of Brussels, [after 19 May 1780]
From: Franklin, Benjamin
To: Royal Academy of Brussels


The Académie impériale et royale des Sciences et Belles-Lettres de Bruxelles did not, according to its own historians, produce a body of work of enduring value during its founding decade. It was formed in 1772 in an attempt to raise what had been a small literary society from a level of “frivolity.” By incorporating the sciences, the academy hoped to become a serious institution. One of its chief activities in its early years was to organize and judge intellectual contests, for which it devised questions and awarded medals. At a meeting of October 13 and 14, 1779 (the report of which was not published until the following May), the society announced four questions for the upcoming year. The first three were literary and historical. The final one, in mathematics, was proposed “au lieu d’une question physique”: given a certain geometric figure, how could one determine the greatest number of smaller figures that could be contained inside the first? Franklin found the question so ridiculous, especially in light of its being advertised as having a practical value, that he penned this sarcastic response.
He was pleased enough with the essay to print it as one of the bagatelles, but uneasy enough at its “grossiereté” to explicitly request William Carmichael not to publish it in Spain. In September, 1783, writing to Richard Price after the peace treaty had been signed, Franklin was reminded of the topic of “inflammable air” while describing the French balloon craze. He enclosed a copy of this bagatelle, calling it “a jocular Paper I wrote some Years since in ridicule of a Prize Question given out by a certain Academy on this side the Water.” But, realizing that Price was a mathematician and might see merit where he had seen none, Franklin then suggested that his friend simply forward it to Priestley, “who is apt to give himself Airs (i.e. fix’d, deflogisticated, &c. &c.) and has a kind of Right to every thing his Friends produce upon that Subject.” If Franklin read the volume of the Academy’s memoirs published that year (1783), he would have learned that the prize question was withdrawn because it had not been satisfactorily resolved.
  

  [after May 19, 1780]
  To the Royal Academy of *****
  
GENTLEMEN,
I Have perused your late mathematical Prize Question, proposed in lieu of one in Natural Philosophy, for the ensuing year, viz. “Une figure quelconque donnée, on demande d’y inscrire le plus grand nombre de fois possible une autre figure plus petite quelconque, qui est aussi donnée.” I was glad to find by these following Words, “l’Académie a jugé que cette découverte, en étendant les bornes de nos connoissances, ne seroit pas sans UTILITÉ”, that you esteem Utility an essential Point in your Enquiries, which has not always been the case with all Academies; and I conclude therefore that you have given this Question instead of a philosophical, or as the Learned express it, a physical one, because you could not at the time think of a physical one that promis’d greater Utility.
Permit me then humbly to propose one of that sort for your consideration, and through you, if you approve it, for the serious Enquiry of learned Physicians, Chemists, &c. of this enlightened Age.
It is universally well known, That in digesting our common Food, there is created or produced in the Bowels of human Créatures, a great Quantity of Wind.
That the permitting this Air to escape and mix with the Atmosphere, is usually offensive to the Company, from the fetid Smell that accompanies it.
That all well-bred People therefore, to avoid giving such Offence, forcibly restrain the Efforts of Nature to discharge that Wind.
That so retain’d contrary to Nature, it not only gives frequently great present Pain, but occasions future Diseases, such as habitual Cholics, Ruptures, Tympanies, &c. often destructive of the Constitution, & sometimes of Life itself.

Were it not for the odiously offensive Smell accompanying such Escapes, polite People would probably be under no more Restraint in discharging such Wind in Company, than they are in spitting, or in blowing their Noses.
My Prize Question therefore should be, To discover some Drug wholesome & not disagreable, to be mix’d with our common Food, or Sauces, that shall render the natural Discharges of Wind from our Bodies, not only inoffensive, but agreable as Perfumes.
That this is not a chimerical Project, and altogether impossible, may appear from these Considerations. That we already have some Knowledge of Means capable of Varying that Smell. He that dines on stale Flesh, especially with much Addition of Onions, shall be able to afford a Stink that no Company can tolerate; while he that has lived for some Time on Vegetables only, shall have that Breath so pure as to be insensible to the most delicate Noses; and if he can manage so as to avoid the Report, he may any where give Vent to his Griefs, unnoticed. But as there are many to whom an entire Vegetable Diet would be inconvenient, and as a little Quick-Lime thrown into a Jakes will correct the amazing Quantity of fetid Air arising from the vast Mass of putrid Matter contain’d in such Places, and render it rather pleasing to the Smell, who knows but that a little Powder of Lime (or some other thing equivalent) taken in our Food, or perhaps a Glass of Limewater drank at Dinner, may have the same Effect on the Air produc’d in and issuing from our Bowels? This is worth the Experiment. Certain it is also that we have the Power of changing by slight Means the Smell of another Discharge, that of our Water. A few Stems of Asparagus eaten, shall give our Urine a disagreable Odour; and a Pill of Turpentine no bigger than a Pea, shall bestow on it the pleasing Smell of Violets. And why should it be thought more impossible in Nature, to find Means of making a Perfume of our Wind than of our Water?
For the Encouragement of this Enquiry, (from the immortal Honour to be reasonably expected by the Inventor) let it be considered of how small Importance to Mankind, or to how small a Part of Mankind have been useful those Discoveries in Science that have heretofore made Philosophers famous. Are there twenty Men in Europe at this Day, the happier, or even the easier, for any Knowledge they have pick’d out of Aristotle? What Comfort can the Vortices of Descartes give to a Man who has Whirlwinds in his Bowels! The Knowledge of Newton’s mutual Attraction of the Particles of Matter, can it afford Ease to him who is rack’d by their mutual Repulsion, and the cruel Distensions it occasions? The Pleasure arising to a few Philosophers, from seeing, a few Times in their Life, the Threads of Light untwisted, and separated by the Newtonian Prism into seven Colours, can it be compared with the Ease and Comfort every Man living might feel seven times a Day, by discharging freely the Wind from his Bowels? Especially if it be converted into a Perfume: For the Pleasures of one Sense being little inferior to those of another, instead of pleasing the Sight he might delight the Smell of those about him, & make Numbers happy, which to a benevolent Mind must afford infinite Satisfaction. The generous Soul, who now endeavours to find out whether the Friends he entertains like best Claret or Burgundy, Champagne or Madeira, would then enquire also whether they chose Musk or Lilly, Rose or Bergamot, and provide accordingly. And surely such a Liberty of Ex-pressing one’s Scent-iments, and pleasing one another, is of infinitely more Importance to human Happiness than that Liberty of the Press, or abusing one another, which the English are so ready to fight & die for. —In short, this Invention, if compleated, would be, as Bacon expresses it, bringing Philosophy home to Mens Business and Bosoms. And I cannot but conclude, that in Comparison therewith, for universal and continual UTILITY, the Science of the Philosophers abovementioned, even with the Addition, Gentlemen, of your “Figure quelconque” and the Figures inscrib’d in it, are, all together, scarcely worth a
F A R T-H I N G.
